 In the Matter of NATIONAL WEAVINGCOMPANYandTEXTILEWORKERSORGANIZINGCOMMITTEECase No. R-713AMENDMENT TO DIRECTION OF ELECTIONJuly 5, 1938On June 14, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election' in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the supervision of the Re-gional Director for the Fifth Region (Baltimore, Maryland) to de-termine whether or not the hourly and piece-rate production andmaintenance employees of the National Weaving Company, Incor-porated, herein called the Company 2 at its Lowell, North Carolina,plant, who were employed by it on April 25, 1938, excluding super-visory and clerical employees, watchmen, and those who have sincequit, or have been discharged for cause, but including those who havesince been only temporarily laid off, desired to be represented byTextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining.On June 7, 1938, the Board issued a Decision and Order 3 in acase based on a complaint issued against the Company, in which theBoard found that the Company had engaged in and was engaging inunfair labor practices affecting commerce within the meaningof Section 8 (1) and (3) of- the National Labor Relations Act,herein called the Act, and ordered it to cease and'desist therefrom andto take certain affirmative action which the Board found would effec-tuate the policies of the Act.Thereafter the Regional Director noti-fied the Board that the Company was not complying with said orderand requested that the election be postponed.Accordingly, we shallpostpone the election.The Board hereby amends its Direction of Election by striking outthe words, "within twenty (20) days from the date of this Direction"'and substituting therefor the words, "at such time as the Board mayin the future direct."'7 N. L. R. B. 9162 Prom the papers filed by the Company and its counsel's statements at the hearing, itappears that its correct name is National Weaving Company,Incorporated.8 7 N. L. R.B. 743.8 N. L. R.B.,No. 6.71